Vanderburgh, J.
A certificate of sale of the real estate in question upon execution, and in due form, was executed by the sheriff who made the sale on the 10th day of July, 1864. This certificate was not, however, recorded until August 4, 1865. Subsequently, however, on the 10th day of September, 1870, the person who made the sale executed another certificate of the sale — as late sheriff — of that date, and it was recorded on that day. The statute in force when the sale was made (Laws 1862, ch. 19) provided that such *524certificates should he void if not recorded in twenty days, but also provided that the person holding such void certificate might have from the officer making' the sale another certificate upon paying the stipulated fee, and this without limitation as to the time within which the application therefor should be made.
This chapter of the Laws of 1862 was, however, expressly repealed by 1866 G. S. ch. 122, and the provisions of the latter upon the same subject were prospective in their operation. Hence the respondent argues that in this case the right to apply to the ex-sheriff for a second certificate had lapsed at- the time it was executed, because there was then no statutory authority for it, and, the first certificate having been complete and regular in form, the officer was fundus officio; and he also contends that the right to such certificate was not saved to the purchaser by the provisions of 1866 G. S. ch. 121. By section 4 of that chapter it was provided that such repeal should not affect any right accruing, accrued, or established. That provision ivas certainly intended to cover cases of this kind. The right to a second certificate, if required, was as clearly granted by the act of 1862 as to the first. It was a right to a sheriff’s deed, passing the title, and not a mere remedy for the enforcement of such right. It existed when the General Statutes took effect, and is fairly within the saving clause referred to. The certificate executed in 1870 was therefore valid, and the title passed upon the record thereof.
Order reversed.
(Opinion published 55 N. W. Rep. S15.)